Citation Nr: 0828462	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2007, a statement of the case 
was issued in June 2007, and a substantive appeal was 
received in June 2007.  The veteran testified at a hearing 
before the Board in June 2008.  


FINDINGS OF FACT

1.  By rating decision in August 2002, the RO denied the 
veteran's claim for service connection for tinnitus; a notice 
of disagreement was not received to initiate an appeal.

2. In November 2006, the veteran filed a request to reopen 
his claim of service connection for tinnitus. 

3.  Additional evidence received since the August 2002 rating 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the 
August 2002 denial, and the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
tinnitus, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to the 
claim of service connection will be addressed in a future 
merits decision after action is undertaken as directed in the 
remand section of this decision.   

Criteria & Analysis

By rating decision in August 2002, the RO denied service 
connection for tinnitus.  The veteran did not file an appeal, 
thus the rating decision is final.  38 U.S.C.A. § 7105.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the veteran did not file a notice of disagreement with 
the August 2002 rating decision, the August 2002 rating 
decision became final.  The veteran subsequently requested 
that his claim be reopened.  The RO initially denied the 
request to reopen and the present appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in November 2006); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In November 2006, the veteran filed a claim to reopen 
entitlement to service connection for tinnitus.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the rating 
decision in August 2002.  

The Board notes here that the RO determined that new and 
material evidence was not received to reopen the claim.  
However, regardless of the RO's determination as to whether 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

At the time of the August 2002 decision, the veteran's 
service medical records, VA outpatient treatment records, and 
an August 2002 VA examination were on file.  The August 2002 
VA examiner diagnosed tinnitus.  The examiner opined that it 
was not likely that tinnitus was related to military noise 
exposure, and reasoned that this opinion was based on the 
examination and the veteran reporting onset of tinnitus 
during the previous year.  

Evidence received since the August 2002 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, VA outpatient treatment records dated in 
February 2007 and the veteran's testimony at the June 2008 
Board hearing reflect that the veteran stated that tinnitus 
had been present since the early 1970's.  The new evidence 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108. 


ORDER

The application to reopen the claim for service connection 
for tinnitus is granted.


REMAND

The veteran underwent a VA examination in August 2002.  The 
VA examiner diagnosed tinnitus and opined that, based upon 
the examination and the veteran reporting onset of tinnitus 
during the previous year, it is not likely that the tinnitus 
is related to military noise exposure.  VA outpatient 
treatment records dated in February 2007 and the veteran's 
testimony at the June 2008 Board hearing reflect that the 
veteran stated that tinnitus had been present since the early 
1970's.  The veteran testified at the June 2008 Board hearing 
that the onset of tinnitus was not around 2002, as he had 
stated at the August 2002 VA examination, but that 2002 was 
the first time that the veteran understood that one could 
file for benefits for tinnitus.  Accordingly, a new VA 
examination is now necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current tinnitus.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any current tinnitus 
capable of diagnosis should be clearly 
reported.  If current tinnitus is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such tinnitus is 
causally related to the veteran's active 
duty service, to include duties during 
active duty service.  A rationale for 
such opinion should be furnished. 

2.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for 
tinnitus.  Unless the benefit sought is 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


